Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Scott on 01/25/2022
The application has been amended as follows: 
The title at the beginning of the specification should be changed to the following:
Gamma-Ray Imaging

Allowable Subject Matter
Claims 1-21 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, none of the prior art of record specifies or makes obvious a mask 
a coded mask having a body portion comprised of a material that modulates the intensity of the incoming radiation; 
wherein the coded mask has a plurality of mask aperture regions that allow a higher transmission of the radiation relative to said body portion, the higher transmission being sufficient to allow reconstruction of compressed sensing measurements; 
wherein the coded mask is configured to rotate relative to the mask apparatus.
References such as Bjorkholm (US 6272206 B1) disclose in this invention, a dual beam modulator rotates first producing a series of discrete pencil beams of X-rays which impinge, for example, on a backscatter detector after scattering off a target to be imaged with X-rays. The modulator then rotates further producing a fan beam of X-rays which strikes a transmission detector after passing through the target. The modulator then again produces pencil beams as it rotates and a fan beam such that each full revolution of the modulator produces: a first series of many pencil beams which strike the target from its bottom to its top one after the other, a first fan beam which strikes the target and extends from the bottom to the top of the target, a second series of many pencil beams, and a second fan beam.
However Bjorkholm does not disclose the abovementioned limitation.
Claims 11, 12, 16 are allowed for the same reasons. 
The balance of claims are allowable for at least the abovementioned reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISSELLE GUTIERREZ whose telephone number is (571)272-4672. The examiner can normally be reached M-F 8-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571)272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GISSELLE GUTIERREZ/
Examiner
Art Unit 2884